PER CURIAM:
On April 18, 2002, respondent Richard A. Juliano entered a plea of guilty in the United States District Court for the Northern District of Illinois to one count of mail fraud in violation of 18 U.S.C. §§ 1341, 1346 and 2 (1994), and was sentenced on October 10, 2006 to four years of probation and payment of a $10,000 fine. See United States v. Juliano, Case No. 02-CR-310-3; judgment and sentencing order dated October 10, 2006. After Bar Counsel reported respondent’s convictions to this court, we temporarily suspended respondent pursuant to D.C. Bar R. XI, § 10(c). We directed the Board on Professional Responsibility (“the Board”) to institute a formal proceeding to determine the nature of the final discipline to be imposed and, specifically, to decide whether respondent’s crimes involved moral turpitude. The Board has concluded that respondent’s convictions involve moral turpitude and recommends disbarment pursuant to D.C.Code § ll-2503(a) (2001).
Bar Counsel takes no exception to the Board’s report and recommendation. Respondent has not filed any exceptions to the Board’s report and recommendation. We therefore accept the Board’s findings and adopt its recommendation. See D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997). It is well settled that mail fraud is a crime of moral turpitude per se. See, e.g., In re Firestone, 824 A.2d 47 (D.C.2003); In re Lamb, 810 A.2d 413 (D.C.2003); In re Duker, 723 A.2d 410 (D.C.1999); In re Ferber, 703 A.2d 142 (D.C.1997); In re Juron, 649 A.2d 836 (D.C.1994). D.C.Code § 11-2503(a) (2001) mandates disbarment when a bar member is convicted of an offense involving moral turpitude and a certified copy of the conviction is presented to the court. Accordingly, it is
ORDERED that Richard A. Juliano is disbarred from the practice of law in the District of Columbia as of the date of this order. We note that respondent filed the *554affidavit required by D.C. Bar R. XI, § 14(g) on April 29, 2003.

So ordered.